Citation Nr: 0026449	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  99-08 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for residuals of a left 
thumb, metacarpal phalangeal joint fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1972 to May 1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1999 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's medical history is entirely negative for 
ankylosis of his left thumb and the medical evidence 
contained in the veteran's C-file does not indicate any left 
thumb limitation of motion; on recent VA examination, the 
veteran could touch all the fingertips of his left hand with 
his left thumb, which could also touch the median transverse 
fold of his left palm.

2.  The medical evidence does not show a diagnosis of 
traumatic or degenerative arthritis which is supportable by 
x-ray findings.

3.  On recent VA examination the veteran's left hand was well 
suited for grasping, pushing, pulling, twisting, probing, and 
writing and he incurred "no loss of function due to pain."  
There is no objective medical evidence demonstrating 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
left thumb, metacarpal phalangeal joint fracture are not met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.40, 4.45, and 4.71a, Diagnostic Codes 5010, 5003, and 
5224 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records indicate that the veteran sustained a 
fracture at the metacarpal phalangeal joint of his left thumb 
in August 1973 while playing softball.  The veteran testified 
at his May 1999 hearing before the RO that in-service surgery 
was required to repair the injury.  The residuals of the 
veteran's left thumb fracture were service-connected via a 
January 1985 rating decision, in which the RO assigned a 
noncompensable rating under Diagnostic Code 5299-5224.  

A September 6, 1995 VA treatment report entry indicates that 
the veteran was complaining of left thumb pain and a 
corresponding consultation report shows a diagnosis of post-
traumatic arthritis of the metacarpal phalangeal joint of the 
left thumb.  There is no indication that this diagnosis was 
supported by x-ray evidence.  In fact, a VA radiology report 
dated September 8, 1996 renders the following assessment:  

No acute soft tissue, bone, or joint 
abnormality of the left thumb.  No 
evidence of old trauma seen.  Patient has 
an exostosis of the proximal phalanx of 
the second finger.  The remainder of the 
left hand is unremarkable.  Negative left 
hand for acute changes.

Physical therapy documentation from November 1995 indicates 
that the veteran incurred increased pain in his left thumb 
with increased use of his hand and that the veteran was 
having difficulty with his left hand grip.  

A January 1999 VA examination report relates the following 
relevant physical findings:

The thumb touches the fingertips 
accurately and the fingertips touch the 
median transverse fold of the palm except 
for the left index finger and it lacks 
[two centimeters] of touching.  [The 
veteran] says this was due to an old 
injury but not related to the one in 
question.

Grasping of objects is good.  His hand is 
well suited for grasping, pushing, 
pulling, twisting, probing, writing, etc.  
He does have difficulty grasping objects 
with the right thumb except at the 
fingertip.  

The examiner rendered the following diagnosis:  "[Status 
post] fracture of meta[carpal] phalangeal joint of the left 
thumb with no loss of function due to pain."  

An accompanying January 1999 VA radiology report states as 
follows:

No acute fracture or dislocation.  A 
small osteochondroma is noted along the 
dorsal aspect of the proximal phalanx of 
the left index finger, best seen on the 
lateral oblique views.  Another 
subchondral cyst-like changes with 
surrounding sclerosis is seen in the 
distal end of the second ray meta[carpal] 
which is nonspecific in nature.  No 
significant degenerative changes are 
seen.  The visualized joint spaces are 
otherwise unremarkable.  

Pertinent Law and Regulations

The veteran's increased rating claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness in 
the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999). 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1990), Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The veteran's left thumb disability is currently evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5224 (1999), which provides for a 10 percent evaluation where 
there is favorable ankylosis of a thumb.  A 20 percent 
evaluation is warranted under this diagnostic code where 
there is unfavorable ankylosis.  The determination of whether 
ankylosis is favorable or unfavorable depends upon whether 
the veteran can bring his thumb to within two inches (5.1 
centimeters) of the transverse fold of the palm.  38 C.F.R. § 
4.71a, Notes preceding Diagnostic Code 5220 (1999).

Diagnostic Code 5010 contemplates ratings for traumatic 
arthritis, and provides that arthritic disabilities due to 
trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved.  When 
the limitation of motion is noncompensable, a rating of 10 
percent for each major joint or group of minor joints is to 
be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.

Legal Analysis

In this case, the Board finds that an increased (compensable) 
evaluation for the veteran's left thumb disability is not 
warranted.  The veteran's medical history is entirely 
negative for ankylosis of his left thumb and the medical 
evidence contained in the veteran's C-file does not indicate 
any left thumb limitation of motion.  The January 1999 VA 
examination report states that the veteran could touch all 
the fingertips of his left hand with his left thumb, which 
could also touch the median transverse fold of his left palm.  
Thus, a compensable evaluation under Diagnostic Code 5224 is 
not warranted.  

With regard to the applicability of Diagnostic Codes 5010 and 
5003 (arthritis), the Board acknowledges the September 1995 
consultation report which indicates a diagnosis of post-
traumatic arthritis of the metacarpal phalangeal joint of the 
left thumb.  However, this diagnosis has not been confirmed 
by x-ray findings.  In fact, a September 1995 VA radiology 
report indicates a "negative left hand" with "no acute 
soft tissue, bone or joint abnormality of the left thumb."  
Further, the January 1999 VA examination report does not show 
a diagnosis of any kind of degenerative or traumatic 
arthritis of the veteran's left thumb.  Therefore, Diagnostic 
Codes 5010 and 5003 are not for application.   

In determining the appropriate rating for the veteran's left 
thumb condition, the Board must also consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  In DeLuca v. Brown, 8 Vet. App. 
202 (1995), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) held that, in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that diagnostic codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1999).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.

The Board acknowledges the veteran's subjective complaints of 
pain as related in his May 1999 testimony at his hearing 
before the RO and as documented in his medical records.  
However, the examiner at his January 1999 VA examination 
specifically noted that the veteran's left hand was well 
suited for grasping, pushing, pulling, twisting, probing, and 
writing and that he incurred "no loss of function due to 
pain."  Thus there is no objective medical evidence 
demonstrating functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
and therefore the provisions of 38 C.F.R. § 4.40 and § 4.45 
do not afford the veteran a compensable rating for his left 
thumb disability.  


ORDER

Entitlement to a compensable rating for residuals of a left 
thumb, metacarpal phalangeal joint fracture is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

